 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VANESSA VASQUEZ, et al.,                         No. 2:17-cv-01106 JAM AC
12                      Plaintiffs,
13           v.                                        ORDER
14    TARGET CORPORATION, et al.,
15                      Defendants.
16

17          The court is in receipt of the parties’ stipulation for a physical examination (ECF No. 26)

18   and defendant Target Corporation’s withdrawal of its motion to compel a physical examination

19   (ECF No. 27). The parties’ stipulation at ECF No. 26 is hereby APPROVED, and the hearing on

20   the withdrawn motion set for December 11, 2019 is VACATED.

21   DATED: November 19, 2019

22

23

24

25

26

27

28
